Citation Nr: 0413635	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R)
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to March 
1974.  He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision by the RO that denied 
a claim for apportionment filed by the appellant, who was at 
that time the veteran's spouse.  She and the veteran have 
since divorced, and their minor child resides with her.

The appellant filed the claim underlying this appeal in 
December 1999.  It appears that she is requesting an 
apportionment both on her own behalf (for the period 
following her separation from the veteran, and prior to her 
divorce), and on behalf of the veteran's minor child (for the 
period following the child's birth in June 2000).  She is 
proceeding on the appeal unrepresented.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA is also 
required to request that the claimant provide any evidence in 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Because the RO has not furnished a VCAA 
notice letter in connection with the claim here on appeal, 
the Board will remand the matter to the RO for corrective 
action.

According to the RO's August 2000 decision, a development 
letter was mailed to the veteran in April 2000, requesting 
that he provide information relative to his income and 
expenses.  Thus far, however, although the veteran has 
submitted copies of a number of checks to demonstrate his 
payment of child support for the period from January to 
August 2000, he has not provided any information about his 
income, assets, or other monthly expenses.  Because an 
examination of the appellant's apportionment claim involves, 
in part, a determination as to whether the award of an 
apportionment would cause undue hardship to the veteran, see 
38 C.F.R. § 3.451 (2003), he needs to be contacted and asked 
to provide additional information.

Inasmuch as the present appeal is contested, specialized 
procedures apply.  For example, copies of any statements of 
the case (SOC) (and, logically, any supplemental SOCs) are to 
be provided to all interested parties.  38 C.F.R. § 19.101 
(2003).  In addition, when a substantive appeal is filed, the 
content of the substantive appeal is to be provided to the 
other contesting party to the extent that it contains 
information that could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  38 C.F.R. § 19.102 (2003).  In the present 
case, it does not appear from the record that the RO has 
provided the veteran with copies of the SOC or SSOC.  Nor 
does it appear that he has been provided with the relevant 
content of the appellant's substantive appeal.  This should 
be corrected on remand.  38 C.F.R. § 19.2 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following actions:

1.  The RO should issue an appropriate VCAA 
notice letter in connection with the claim on 
appeal.

2.  The RO should furnish the veteran a copy 
of the SOC and SSOC mailed to the appellant 
in June and December 2003, respectively.  The 
RO should also furnish the veteran the 
content of the appellant's substantive appeal 
to the extent that it contains information 
that could directly affect the payment or 
potential payment of the benefit which is the 
subject of the contested claim.

3.  The RO should ask the appellant and the 
veteran to submit financial statements 
containing an itemized list of their 
individual assets and monthly income and 
expenses.  Because the veteran has not 
provided this information previously, he 
should be asked to submit, not only a 
statement of current income, assets, and 
expenses, but a statement summarizing his 
income, assets, and expenses for each year 
since December 1999 (when the appellant filed 
her claim for apportionment).  The RO should 
ask the parties to include with their 
statements copies of any documents, including 
canceled checks and copies of pertinent 
bills, invoices, bank statements, and lease, 
loan, or mortgage agreements, that would 
support their assertions pertaining to 
monthly income and expenditures.  The parties 
should be informed that this development is 
being undertaken in an effort to provide VA 
with the information necessary to properly 
adjudicate the issue on appeal, and should be 
notified that their failure to cooperate in 
this effort may result in an adverse 
determination.  All materials obtained should 
be associated with the claims folder.

4.  After the above development has been 
completed, the RO should take adjudicatory 
action on the claim here at issue.  If any 
benefit sought is denied, an SSOC should be 
issued to both the appellant and the veteran 
which contemplates all evidence added to the 
record since the December 2003 SSOC.

After the parties and their representatives, if any, have 
been given an opportunity to respond to the SSOC, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required by the parties until they 
receive further notice, but they may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).

